Citation Nr: 0012840	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the March 1998 rating determination, the RO granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 30 percent rating evaluation for this disability.  


REMAND

In this case, the appellant contends, in essence, that a 
higher rating evaluation is warranted based upon the severity 
of his PTSD symptomatology.  The Board finds that the 
provisions of 38 U.S.C.A. § 5107(a) have been met, in that 
the appellant's claim for an increased evaluation is well-
grounded.  This finding is predicated upon the appellant's 
evidentiary assertion that his service-connected disability 
reflects a greater disability evaluation than currently 
assigned.  In particular, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, as here, 
the claim continues to be well-grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The record reflects that service connection for PTSD was 
established in March 1998 rating decision.  A review of the 
decision shows that the determination was based in part upon 
a review of VA examination report of psychiatric evaluations 
conducted in December 1996, and April 1997.  While the 
medical report of the December 1996 examination has been 
associated with the claims folder, there is no record of the 
April 1997 report.  The medical evidence of record includes a 
March 1997 request for VA examination, without the 
corresponding (April 1997) medical report.  Additionally, the 
December 1996 examination report indicated that the appellant 
would be scheduled for psychological testing.  A report of 
the test results has not been associated with the claims 
file. 

In conjunction with the Board's previous remand of this 
matter, in August 1999, it was requested that the appellant 
be afforded another VA examination and medical opinion 
regarding his psychiatric disability.  In this context, the 
Board notes that the RO forwarded a request for psychiatric 
evaluation on February 8, 2000.  This examination was 
apparently contracted through a private service.  The record 
reflects that QTC Medical Services thereafter notified the RO 
by letter, dated February 25, 2000, that the appellant failed 
to appear for the scheduled examination.  However, the record 
shows that the letter notifying the appellant of the 
scheduled examination is dated after the actual examination 
date of February 22, 2000.  The notification letter is dated 
February 25, 2000.  Therefore, it would appear that the 
appellant did not receive timely notice of the scheduled 
examination.

Finally, the Board notes that the process of developing 
evidence pertinent to the disposition of this case has been 
impeded to some extent by the difficulties encountered in 
conducting the requested examination.  In addition, the 
appellant has not responded to the RO's request for 
additional information or assistance in obtaining medical 
records previously identified by the appellant as pertinent 
to his claim.  Specifically, the appellant was advised in 
September 1999 that his private physician had not responded 
to the RO's request for medical records.  The appellant is 
advised that such evidence may be vital to his claim, and 
that VA's duty to assist is not a one-way street.  See, Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Indeed, disposition of 
this matter rests upon the evidence of record regarding the 
appellant's PTSD condition.

In accordance with the statutory duty to assist in the 
development of evidence pertinent to this claim, this case is 
REMANDED for further action, as specified below.

1.  It is requested that the RO obtain 
the psychological evaluation referenced 
by the VA examiner in December 1996 (if 
in fact conducted) and the April 1997 VA 
examination report.   If they cannot be 
located, this should so stated in the 
record.  

2.  The RO should schedule the appellant 
for a VA examination by a psychiatrist in 
order to determine the severity of his 
service-connected PTSD condition.  All 
necessary tests and studies deemed 
necessary should be conducted.  It is 
requested that the examiner obtain a 
detailed occupational history.  To the 
extent possible, the examiner should 
describe the symptomatology and findings 
specifically attributable to PTSD as 
opposed to any other psychiatric 
disability diagnosed.  If the symptoms 
and findings cannot be differentiated the 
examiner should so indicate.  The 
examiner is requested to render any 
opinion as to the relationship, if any, 
between the PTSD and any other 
psychiatric disorder diagnosed.  The 
examiner should express an opinion 
regarding the extent to which PTSD 
affects the appellant's occupational and 
social functioning.  It is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score as to the 
appellant's service-connected PTSD with 
an explanation of the numeric code 
assigned.  The claims folder and a copy 
of this Remand must be made available to 
the psychiatrist for review in 
conjunction with the examination.

3.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 3.655 
(b) regarding failure to report for a 
scheduled VA examination in conjunction 
with a claim for increased benefits.  The 
RO should ensure that copies of all 
correspondence to the veteran regarding 
the scheduling of the examination are 
made part of the record.

4.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for post-traumatic stress disorder, to 
include consideration of the staged 
ratings as set forth in the Fenderson v. 
Brown, 12 Vet. App. 119, 132 (1999).

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the appellant and his 
representative, should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




